Title: To Benjamin Franklin from Charles-Nicolas Jullian and Other Applicants for Emigration, 17 November 1778
From: Jullian, Charles-Nicolas
To: Franklin, Benjamin


A number of people, as usual, sought Franklin’s help to emigrate to the New World or recommended their restless friends to his good graces. As far as we know, none of them received any encouragement from him.
Louis Fouché writes from Romegoux in the Charente on December 4. Thirty-six years old, a native of the island of Oléron, and son of Capt. André Fouché who often told him that he had met Franklin in various places, he learned English during a captivity of almost two years in Britain, later fought as an ensign for eighteen months, and took off in 1763 with his father for the American continent where he traveled for nine years through Mississippi, Canada, New England, Georgia, and “les Ilinois.” He acquired a perfect knowledge of commerce during that time, including slave-trading. His father died on the return trip, and most of their fortune vanished in a shipwreck at the mouth of the Savannah. Back in France he found clerical employment but dreams of returning to New England in any capacity and hopes that Franklin, in memory of his father, will grant him his protection. He is trying to embark on the Fier Roderigue and regrets that he missed Beaumarchais while in Rochefort. He has spoken to Chevallié and Montieu, who tell him that the only way to procure a passage is to go as a volunteer. He is willing to do that.
Another applicant, Bellini, is the son of an Italian merchant established in Swabia. He writes from Breslau, Lower Silesia, on December 20, to explain that he has thirteen years’ experience in commerce and wishes, if granted a passport and Franklin’s powerful protection, to settle in America, that land of good faith.
The Reverend Paul Christopher Reiche, who writes in Latin from Dessau, near Leipzig, on January 9, is a cautious man. A Lutheran minister—though not a fanatic on theological points—he is thirty-six, married, the father of four, and would, if he decided to emigrate, bring along his mother-in-law and two servant girls. But will he? He is extremely attracted by American laws and prays for the success of the wonderful new country. On the other hand, he worries about the perils at sea, about his ability to support all his dependents in a land whose language he does not speak, about the wrench of transplantation. That he may be an asset to America, he has studied the strategies of great generals in the past and learned some wiles that might harm the enemy. He encloses the list (sixteen items) of his publications and begs Franklin to help him make up his mind. He is keeping his plans secret in order not to be laughed at.
Massive emigration to Pennsylvania, for industrial rather than agricultural or commercial purposes, is what the abbé d’Amblé proposes on November 30 in a long and detailed letter from La Claireau, in Luxemburg. Sounding more like an engineer than a man of the cloth, he extols the magnificent resources of Pennsylvania in iron, wood, coal, and running water and deplores the fact that the Americans have to look abroad both for weapons and the peaceful products of metallurgy. Given a chance, he could soon master the necessary techniques and lead to the New World a vast number of skilled workmen from Liège, France, Germany, and Luxemburg: a Catholic colony of—one has to face it—hard-drinking men.
On December 26, Franklin receives a visit from a man named Charbonnet, secretary to the commandant of the fort of Brest, the comte de Schomberg. Charbonnet tells the Doctor of two friends of his, living in Lyon, and anxious to establish themselves in America either as merchants or farmers. He leaves a brief note mentioning their names: François Lanthenar and Guigon (or Guigou). Lanthenar, writing from Lyon on January 12, explains their plans in a letter to be delivered by the said Charbonnet. Pennsylvania is the destination of their choice; after practicing commerce for awhile in Philadelphia they want to open a paper mill in the right location or, if that proves too difficult, to farm the land. They could bring 24,000 l.t. with them, but first they need all the information Franklin can provide on the feasibility of their project and the problems of the voyage. On January 27, Charbonnet, back in Brest where he is now serving under the new commandant, the comte de Maillé, forwards Lanthenar’s letter to Passy with a reminder to Franklin of his promise to take an interest in the men.
Finally, Barbeu-Dubourg, whom Franklin once entreated to let up on his recommendations, finds it impossible to resist the pressure of the “principaux Economistes de ce pays cy” and, in a brief, undated note, recommends the talented M. Prevost who is desirous to go to America.
 
Monsieur,
Cette Le 17e. Novbre. 1778
Veuillés, s’il vous plait ne point rejetter la priere d’un jeune garson, à qui le seul dezir de s’expatrier fait peut être trop hazarder, en luy faisant prendre la liberté de s’adresser à vous, pour vous supplier de voulloir bien le loger à l’ombre de votre Aille protectrice.
Ce n’est donc qu’en nageant dans une mer d’incertitude, que j’oze me permettre de tracer cette missive, dont le seul bût est que considerant son dessein de passer, à l’Amerique Septentrionalle, Il dezirerait fort d’être muni de vôtre recommandation & protection; qui luy sont indispensables pour n’être pas Confondû parmi un tas de gens sans aveu, qui tomberont là bas dès que les affaires le permettront sans rien risquer. Et en effet, sous quelles meilleures auspices pourrait-il se confier à faire ce trajet, si ce ne sont les vôtres, dont le Credit et la renommée commencent à exalter les heureux succès.
Si donc je suis assés [heureux] pour pouvoir me feliciter d’une reussite, j’ozerais vous prier Monsieur de faire prendre des Informations sur mon Compte, chés mon oncle, Jullian, sous directeur des fermes de Languedoc, a l’Hotel de la Reynie Ruë Boulloy, qui même est trés souvent chés Monsieur de Faventine, fermier General du Roy; ou icy (car Je ne Crains pas être trop vain de l’avancer, ou l’on n’a que de bons temoignages à donner sur ma Conduitte) chés Monsieur Pouget, Lieutenant de l’Amirauté.
Heureux! Mille fois heureux! Si parvenû à vous Convaincre de la sincerité de mes sentiments, vous daignés par surcroit à vos bontés me Croire avec le devouëment le plus sincere Monsieur Le plus soumis de vos serviteurs
C. N. JullianCharles, Nicolas Jullian,commis chés MessieursPhillip, Etienne, Laurenset Comp.
 
Notation: C. Jullian, Cette 17 9bre 1778
